DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (U.S. PG Pub No.: 2014/0302769 A1), hereinafter referred to as Sawada, in view of Norbury, Jr. (U.S. Patent No.: 6,494,780 B1), hereinafter referred to as Norbury, Jr. ‘780.

Regarding claim 1, Sawada ‘769 discloses a blowing device of an air conditioner, comprising: a casing (1) {as shown in Figs. 9-10: ¶¶ [0002], [0070] and [0077]}; an inlet (100) which is provided on the side of the duct of the casing and is connected to the duct{as shown in annotated Fig. 9}; an outlet (2) which is provided on the side of a vehicle compartment of the casing and is configured to blow out wind into the vehicle compartment {as shown in Figs. 9-10: ¶ [0070] and [0077-0078]}; a ventilation path (3) which is formed inside the casing and is capable of ventilating in a ventilation direction from the inlet toward the outlet {as shown in Figs. 9-10: ¶ [0070]}; an inclined portion (11a, 12a) which is provided on the side of the outlet in the casing and is inclined in an inward direction of the casing toward the ventilation direction {as shown in Figs. 9-10: ¶ [0079]}; an intermediate portion (101) which is formed between the inlet and the inclined portion {as shown in annotated Fig. 9}; a wind direction variable member (8) that is provided in the ventilation path and is capable of changing a wind direction of an inflow wind through the inlet toward the intermediate portion or the inclined portion {as shown in Figs. 9-10: ¶¶ [0082-0089]}.
However, Sawada ‘769 fails to disclose the limitations of the casing which is connected to an air conditioner of a vehicle through a duct, and a cover member that is provided with a plurality of hole portions penetrating therethrough in the ventilation direction, wherein the cover member is disposed on a downstream side of the ventilation direction in relation to an end portion on the side of the inlet of the inclined portion.  
Norbury, Jr. ‘780 teaches: the concept of the casing which is connected to an air conditioner of a vehicle through a duct {see Col 7, lines 48-50}, and a cover member (40) that is provided with a plurality of hole portions (92) penetrating therethrough in the ventilation direction {as shown in Figs. 2 and 9: Col 10, lines 59-67. wherein the grid forms plurality of holes).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Sawada ‘769 in view of Norbury, Jr. ‘780 to obtain the invention as specified in claim 1.

Regarding claim 2, the combination of Sawada ‘769 and Norbury, Jr. ‘780 disclose and teach the blowing device of the air conditioner according to claim 1, Sawada ‘769 as modified by Norbury, Jr. ‘780 further discloses the limitations of wherein the cover member (40) capable of been disposed in an end portion on the side of the outlet of the inclined portion {as shown in Fig. 1}.  

Regarding claim 3, the combination of Sawada ‘769 and Norbury, Jr. ‘780 disclose and teach the blowing device of the air conditioner according to claim 2, Sawada ‘769 as modified by Norbury, Jr. ‘780 further discloses the limitations of wherein the cover member includes a frame portion (FP) without the hole portion, and wherein an inner peripheral portion (IPP_1) of the frame portion is disposed in an inward direction of the casing in relation to an inner peripheral portion (IPP_2) of the outlet {as shown in annotated Figs. 10-11}.



    PNG
    media_image1.png
    1030
    787
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1035
    932
    media_image2.png
    Greyscale


Examiner’s Comments   
2.       For applicant’s information, the amendment to the Abstract, which removed the informality, overcomes the previous objection to the specification. Therefore, the objection has been withdrawn.
Response to Arguments
3.     Applicant's argument filed 02/17/2021 and with respect to the reference of Shibata et al. ‘550 have been considered but are moot since these references are no longer being relied upon.

Conclusion

4.         Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        03/24/2021